Citation Nr: 1023027	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  10-00 009	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
decision in August 1977 by the Board of Veterans' Appeals, 
denying service connection for arthritis of the cervical 
spine.  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the moving party, served on active duty 
August 1942 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the moving party 
alleging clear and unmistakable error in the decision in 
August 1977 by the Board, denying service connection for 
arthritis of the cervical spine.  

This matter is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of the 
motion.

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The additional claims, pertaining to clear and unmistakable 
error in prior decisions of the Board in February 1950 and in 
December 1974, are addressed in separate decisions, as are 
the claims for an earlier effective date for the award of 
service connection for degenerative disc disease of the 
cervical spine and for residuals of fractures of the spinous 
processes of the first thoracic vertebra (T1) and seventh 
cervical vertebra (C7).  


FINDINGS OF FACT

1.  At the time of the Board decision in August 1977, the 
evidence added to the record since the prior Board decision 
in 1974, denying service connection for cervical spine 
arthritis, consisted of indeterminate medical opinions 
relative to the etiology of arthritis of the cervical spine; 
such evidence did not establish a new factual basis for 
granting the claim.   

2.  As the correct facts were before the Board and the Board 
correctly applied the law then in effect, the decision in 
August 1977 by the Board was not clearly and unmistakably 
erroneous.   


CONCLUSION OF LAW

The decision in August 1977 by the Board, denying service 
connection for arthritis of the cervical spine, did not 
contain clear and unmistakable error.  38 U.S.C. § 4004(b) 
(1976); 38 C.F.R. § 19.155 (1977); 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In a claim of clear and unmistakable error, the VCAA is not 
applicable.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Clear and Unmistakable Error 

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
clear and unmistakable error. 

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error by the Board on its 
own motion or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. § 5109A(a) 
and § 7111(a), (c).

In creating § 7111, Congress intended VA to follow the 
established case law defining a viable claim of clear and 
unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); Donovan 
v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case 
law is found primarily in the following precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(Court):  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 
Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 
(1997).

A claim of clear and unmistakable error is defined as the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  

A review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  
38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, or VA's failure to fulfill 
the duty to assist, or a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Also, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

Further, the doctrine of the favorable resolution of 
reasonable doubt is not applicable in determinations of 
whether a prior Board decision contains clear and 
unmistakable error.  38 C.F.R. § 20.1411(a).

Facts 

The Veteran served on active duty from August 1942 to August 
1945.  In combat in December 1943, he was wounded by a single 
gunshot wound to the right shoulder with entry through the 
right trapezius muscle with the bullet lodging between the 
scapula and the vertebral column on the left side, which was 
surgically removed from the middle of the scapula on the left 
side. 

In a rating decision in November 1975, the RO determined that 
there was no new and material evidence to warrant a reversal 
of the previous Board decision, denying service connection 
for cervical spine degenerative (arthritis ) disease.  The 
Veteran appealed the decision to the Board.  

In the decision in August 1977, the Board determined in 
pertinent part that the decision in December 1974, denying 
service connection for cervical arthritis, was final and that 
evidence submitted since that decision was new and material, 
but did not establish a new factual basis for the grant of 
service connection for cervical arthritis.  In its 
discussion, the Board cited to a favorable private medical 
opinion, wherein the physician expressed the opinion that the 
Veteran had cervical disc disease with osteoarthritis of C5-6 
related to an old injury, and that it was highly probable 
that the service injury caused localized degenerative disc 
disease.  



The Board found that this evidence was new and material, but 
reflective of a wholly "speculative viewpoint" and 
unsupported by the evidence.  The Board further found that 
the continued finding of degenerative changes of the cervical 
spine at C5-6 was not adequate to change the original holding 
that the arthritis was unrelated to the original injury.  

In November 2009, the Veteran's representative filed a motion 
for revision or reversal of the decision in August 1977 by 
the Board.  The representative argued that the Board decision 
was erroneous for two reasons:  one, the Board engaged in 
prohibited speculation by finding that "it stretches the 
imagination to consider that the course of the bullet could 
have so affected the vertebral bodies as to injure C5-6 and 
T1, with findings completely absent until many years after 
service"; and two, the Board failed to consider 38 U.S.C. 
§ 354(b) [now codified at 38 U.S.C.A. § 1154(b)], to the 
extent that the Veteran was a combat veteran and his claimed 
disability did not have to be shown in service.  In other 
words, the Veteran argues that correct application of the 
existing law in August 1977 would have produced a manifestly 
different outcome, namely, the award of service connection 
for arthritis of the cervical spine.

The Law in Effect in 1977 

The applicable legal criteria in effect at the time of the 
Board decision in August 1977 were as follows. 

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed and no claim based upon 
the same factual basis shall be considered.  38 U.S.C. 
§ 4004(b) (1976).  

Where, after a claim is disallowed by the Board, a reopened 
claim is filed and evidence is submitted in support thereof 
which establishes a new factual basis, the reopened claim 
shall be adjudicated without regard to prior appellate 
decision on the issue.  38 C.F.R. § 19.155 (1977).  

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled compensation.  U.S.C. § 310 (1976); 38 C.F.R. § 
3.303(a) (1977).

In the case of any Veteran who served for ninety days or more 
during a period of war, a chronic disease, including 
arthritis, becoming manifest to a degree of 10 per centum or 
more within one year from the date of separation from such 
service, shall be considered to have been incurred in or 
aggravated by such service, notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C. § 312 (1976); 38 C.F.R. §§ 3.307, 3.309 
(1977).

A disability which is proximately due to or the result of a 
service-connected disease or injury will be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition will be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (1977).

In each case where a veteran is seeking service connection 
for any disability due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by the veteran's service record.  In the case of any 
veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C. § 354(a), (b) (1976).



Analysis 

The question before the Board is whether the decision in 
August 1977 by the Board contained clear and unmistakable 
error in denying service connection for arthritis of the 
cervical spine.  

In order to establish service connection, including secondary 
service connection, under the law in effect in 1977, the 
necessary elements were evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service; or evidence that the disability 
was subject to presumptive service connection as a chronic 
disease, or evidence that the claimed disability was caused 
by a service-connected disability.

In its decision, Board considered all of the evidence of 
record up until the prior Board decision in December 1974, as 
well as the evidence submitted since the Board decision in 
December 1974.  The additional, nonduplicative evidence added 
to the record essentially consisted of the statements of 
private and VA physicians.  

In its decision, the Board determined that the evidence added 
to the record since the prior Board decision in December 1974 
was not sufficient to change the original holding that the 
cervical arthritis was unrelated to the gunshot wound injury, 
that is, the new evidence did not establish a new factual 
basis to award service connection.  A review of the 
additional physicians' statements show that there was 
continued acknowledgment of degenerative changes of the 
cervical spine at C5-6, but that the track of the bullet 
involved the thoracic spine.  

In February 1976, a private physician expressed the opinion 
that the Veteran was suffering from cervical disc disease 
with osteoarthritis of C5-6, which was related to an old 
injury, most probably the gunshot wound.  In April 1976 and 
in January 1977, another private physician stated that X-rays 
of the dorsal spine in December 1976 and of the cervical 
spine in February 1977 showed the course of the bullet 
through or adjacent to the thoracic spine, as X-rays 
demonstrated a fracture of the spinous process of the first 
thoracic vertebra, T1.  

In October 1976, on a VA orthopedic examination, the 
diagnosis was localized degenerative changes of C5 and C6 
with narrowing between C5-6 vertebral bodies, as shown by X-
rays in July 1976, but the examiner did not offer an opinion 
as to the etiology of the cervical spine findings.  

In its decision, the Board found that cervical arthritis was 
not shown in service, that arthritis by X-ray was first 
documented years later in 1966 (20 years) after service, well 
beyond the one-year presumptive period for arthritis as a 
chronic disease.  And arthritis of the cervical spine was not 
documented in service. 

The Board also determined that arthritis of the cervical 
spine was not the result of the service-connected residuals 
of a gunshot wound as previously held by the Board in its 
decision in 1974. 

As the record lacked evidence of a relationship between 
arthritis of the cervical spine and the injury, disease, or 
event in service; or evidence that the disability was subject 
to presumptive service connection as a chronic disease, and 
as there was evidence for and against the claim on the 
material issue of fact, medical causation, that is, that the 
arthritis of the cervical spine was caused by the service-
connected gunshot wound, there was nothing in the record that 
would compel a conclusion, to which reasonable minds could 
not differ, that service connection for arthritis of the 
cervical spine was warranted.  In other words, the question 
of causation was debatable and the Board had to weigh and 
evaluate the facts.  A disagreement of how the facts were 
weighed or evaluated does not constitute a factual or legal 
basis for a claim of clear and unmistakable error.  

The record shows that the Board considered the correct facts 
and correctly applied 38 U.S.C. §§ 310, 312 and 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 to the facts.  For these reasons, 
the Board's decision did not contain clear and unmistakable 
error. 



As for the argument that the Board engaged in prohibitive 
speculation by finding that "it stretches the imagination to 
consider that the course of the bullet could have so affected 
the vertebral bodies as to injure C5-6, at the time as was 
the Board's practice, which it is no longer, the members of 
the Board, who signed the decision, included a physician, who 
was permitted to interject a medical opinion.  
What the opinion does show is that the Board considered the 
factual question of whether the cervical spine at the C5-6 
level was actually in the path of the original wound, which 
the evidence clearly showed it was not, again the Board was 
weighing and evaluating the evidence on a question of fact, 
which included evidence for and against the claim of 
causation.  And a disagreement of how the facts were weighed 
or evaluated does not constitute a factual or legal basis for 
a claim of clear and unmistakable error. 

As for the argument that the Board failed to consider 38 
U.S.C. § 354(b) [now codified at 38 U.S.C.A. § 1154(b)], as 
the Veteran was a combat veteran, he was not required to 
document an injury to cervical spine injury in service, 
nevertheless to substantiate the claim there still had to 
have been evidence of a nexus to service, and there was 
conflicting evidence on the question of a medical nexus, 
which the Board weighed and evaluated.  As it is not 
absolutely clear that the Board would have reached a 
different result by specifically addressing 38 U.S.C. 
§ 354(b), the omission complained of can not be clear and 
unmistakable.  38 C.F.R. § 20.1403(c). 

Considering the pleadings of clear and unmistakable error, 
for the reasons articulated, the Board did not misapply the 
law in its decision in August 1977 and the decision did not 
contain clear and unmistakable error of law or of fact, and 
the motion is denied. 

        (The Order follows on the next 
page.). 





ORDER

As there was no clear and unmistakable error in the decision 
in August 1977 by the Board of Veterans' Appeals, denying 
service connection for arthritis of the cervical spine, the 
motion for reversal of the decision is denied.



                       
____________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



